
	
		I
		111th CONGRESS
		1st Session
		H. R. 3546
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2009
			Mr. Sestak (for
			 himself, Ms. Bordallo, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to make permanent the
		  Community Express Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Promotion Act of
			 2009.
		2.Community Express
			 ProgramSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended—
			(1)by redesignating
			 the second paragraph (32), as added by section 208 of the Military Reservist
			 and Veteran Small Business Reauthorization and Opportunity Act of 2008 (Public
			 Law 110–186; 122 Stat. 631), as paragraph (33); and
			(2)by adding at the
			 end the following:
				
					(34)Community
				Express Program
						(A)Permanent
				establishmentThe
				Administrator shall carry out a Community Express Program in accordance with
				this paragraph.
						(B)Administration
				of programExcept as
				otherwise provided under this paragraph, the Administrator shall carry out the
				Community Express Program in the same manner as the Community Express Pilot
				Program of the Administration, as in effect on September 8, 2009.
						(C)Nonapplicability
				of pilot program limitationsNo limitation under paragraph
				(25)(A) applies to the Community Express Program under this
				paragraph.
						.
			
